Citation Nr: 0519704	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss disability.

3.  Entitlement to service connection for right ear hearing 
loss disability.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1959 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

A hearing was held before the undersigned judge on April 27, 
2005.  At that time, the veteran was informed that a 10 
percent evaluation for bilateral tinnitus was the highest 
rating allowable under law.  Based on that information, the 
veteran withdrew his request for a higher rating.  However, 
the following day, a memorandum issues by the Chairman of the 
Board of Veterans' Appeals imposed a stay on issues involving 
an increased rating for tinnitus.  This action was based on a 
United States Court of Appeals for Veterans Claims (Court) 
decision issued in the case of Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  

In all fairness to the veteran, the Board will reinstate the 
issue of an increased rating in excess of 10 percent for 
tinnitus, in light of the possibility that the veteran may be 
entitled to a higher rating.  Pursuant to the Chairman's 
memorandum, that issue is hereby stayed.  Once a final 
decision is reached on appeal in the Smith case, and the stay 
lifted, the adjudication of an increased rating in excess of 
10 percent for tinnitus will be resumed.  

With the exception of the issue of the issue of an increased 
rating in excess of 10 percent for tinnitus, all issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

Service medical records indicate that in June 1959, the 
veteran reported a history of ulcers at age 17.  
Gastrointestinal (GI) series were normal.  The appellant 
asserts, however, that a short time after the GI series, his 
gastrointestinal symptoms returned.  He contends that while 
in Sicily, he was seen in sickbay due to vomiting and was 
administered intravenous fluids.  He claimed that he was 
given antacids in order to control the acid in his stomach.  
This was reportedly in late 1960 or 1961.  After the incident 
in Sicily, he did not have problems to that extent, but had 
heartburn, for which he took antacids.  The Board notes that 
service medical records do document two visits to sickbay for 
vomiting, one in March 1960, and one in December 1960.  No 
diagnosis was given in March 1960, and acute gastritis was 
diagnosed in December 1960.    

The post-service evidence of record includes private 
treatment records dated between 1986 and 2002, which indicate 
that the veteran has had gastrointestinal evaluation or 
treatment since 1986.  The appellant has reported that after 
service, he began receiving treatment for GI symptoms in 1963 
or 1964.  He has also reported treatment from Dr. Mitchell 
Allen of Spartanburg, South Carolina, records of which 
treatment have not been obtained.  The RO should obtain any 
outstanding post-service records, to include records of 
treatment received in 1963 and thereafter, as well as Dr. 
Allen's records.  Once all pertinent records have been 
obtained, the RO should schedule the veteran for a VA 
examination to determine whether any GI disorder was incurred 
or aggravated in service.      

The veteran claims that he has bilateral hearing loss 
disability due to in-service exposure to noise from jet 
engines.  His DD Form 214 indicates that he was an aircraft 
engine mechanic.  His service medical records indicate that 
at enlistment examination in June 1959, hearing in each ear 
was 15/15 for whispered and spoken voice.  At his separation 
physical examination, hearing in each ear was still 15/15 for 
whispered and spoken voice.  However, audiometric evaluation 
was also conducted during the veteran's separation 
examination in May 1963.  Pure tone thresholds, in decibels, 
were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
10
0
LEFT
15
5
5
15
40

These results are assumed to be in ASA units and have not 
been converted to ISO units.

VA examination in August 2003 noted that the veteran's claims 
file was not available for review.  Examination showed that 
the appellant had bilateral hearing loss disability.  It was 
noted that the appellant reported that during service, he 
worked around jet engines.  He reported exposure to a lot of 
noise during that time.  He also reported that after service, 
he worked at the post office as a mechanic, where he had to 
wear earplugs.  The examiner indicated that appellant had 
high frequency sensorineural hearing loss which was probably 
due to noise.  The examiner noted that the veteran reported 
having been around noise both during service and subsequent 
to service.  Therefore, it was at least as likely as not that 
hearing loss was due to military service.  

The Board finds that prior to further consideration of the 
issue of entitlement to service connection for right ear 
hearing loss, the veteran should undergo another examination, 
with the claims file being made available to the examiner for 
review.  An opinion as to etiology of right ear hearing loss 
should be given.  In addition, the severity of the left ear 
hearing loss disability should also be ascertained.     

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain any outstanding pertinent 
post-service records, to include records 
of treatment received in 1963 and 
thereafter, as well as Dr. Mitchell 
Allen's treatment records.  If the 
veteran identifies any other providers, 
or if the RO becomes aware of the 
existence of any other records, the 
appropriate steps to obtain those records 
should also be taken.  If, after making 
reasonable efforts, the RO is unable to 
obtain any such records, the RO must 
specifically document what attempts were 
made to obtain the records.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  Once all available evidence pursuant 
to above development has been obtained 
and associated with the claims file, the 
veteran should be afforded VA 
examinations, as described below.  All 
indicated tests and studies are to be 
performed.  Prior to each examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of each physician. 

a.	The veteran should be afforded a VA 
examination to determine the etiology 
of his right ear hearing loss, as well 
as to ascertain the severity of left 
ear hearing loss.  The examiner is 
specifically asked to indicate whether 
it is at least as likely as not (50 
percent probability or more) that 
right ear hearing loss is due to or 
caused by exposure to noise during 
active duty service.  The examiner 
must provide a clear explanation for 
each finding and opinion expressed.  
The examiner is advised that pertinent 
service medical records exist, but the 
units may have to be converted from 
ASA to ISO.  All such records are to 
be carefully reviewed and considered 
when rendering his/her opinion.

b.	The veteran should be scheduled for a 
VA examination to determine the 
etiology of his GI disorders (ulcers 
and GERD).  The physician is to state 
whether it is at least as likely as 
not (50 percent probability or more) 
that the veteran's ulcers and GERD 
were incurred or aggravated in 
service.  With regard to any GI 
disorder which is determined to have 
pre-existed service, the examiner 
should indicate whether that disorder 
was aggravated in service.  That is, 
the physician should state whether the 
pre-existing disorder underwent an 
increase in disability during service, 
and if so, whether such increase was 
due to the natural progress of the 
disease.  The examiner must provide a 
clear explanation for each finding and 
opinion expressed.  The examiner is 
advised that there may be pertinent 
service medical records, and that such 
records are to be carefully reviewed 
and considered when rendering an 
opinion.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and the 
reasons for the decision.  He and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


